Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/25/21 overcome the rejection set forth under 35 USC 112(b) in the office action mailed 8/25/20, but do not overcome the rejection set forth under 35 USC 103, which is maintained below. A new claim objection, necessitated by the amendments, is also set forth below.

Claim Objections
Claims 37 and 43 are objected to because of the following informalities:  In line 4 of claim 37 and line 4 of claim 43, the first letter of “component” should not be a subscript.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1-10, 12-29, 31-37, 39-43, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzer (U.S. PG Pub. No. 2013/0264246).
In paragraph 13 Holtzer discloses a Group II base stock having at least 90% saturates, as recited in claim 1 and encompassing the range recited in claim 14. A Group II base stock by definition has a viscosity index of 80 to 120, also as recited in claim 1 and overlapping the range recited in claim 15. In paragraph 47 Holtzer discloses a Group II base stock having a viscosity of 4 to 6 cSt at 100° C, as recited in claim 1 
In paragraph 132 Holtzer discloses that the Group II base stocks can be combined with lubricant additives, as recited in claim 17-19, 30-31, and 33-36. In paragraph 136 Holtzer discloses that the compositions are useful as automotive crankcase lubricants, meeting the passenger vehicle engine oil limitation of claim 32. In paragraph 45 Holtzer discloses that the Group II base stocks exhibit improved oxidative stability as measured by RPVOT, as recited in claims 28 and 37-42. In paragraph 132 Holtzer discloses that the composition can comprise the additives recited in claim 27.
The differences between Holtzer and the currently presented claims are:
i) Holtzer does not disclose the cycloparaffin performance ratio, or more generally the monocycloparaffin and multicycloparaffin concentrations, or the Group II 
ii) Holtzer does not specifically disclose using the mixed feed stock of claims 12, 31, 39, and 45.
With respect to i), Holtzer discloses in paragraphs 52-131 and figures 1-3 that the Group II base stocks are produced by the method described in paragraphs 103-174 of the specification of the current application, and paragraphs 52 of Holtzer and paragraph 103 of the current application disclose that the feedstocks can be the same. It is therefore the examiner’s position that the Group II base stocks of Holtzer will have a cycloparaffin performance ratio at least overlapping the ranges recited in claims 1, 4, 17, 20, 37, and 43, cycloparaffinic and naphthenoaromatic concentrations at least overlapping the ranges recited in claims 5-8 and 21-24, branching parameters at least overlapping the ranges recited in claims 9-10 and 25-26, and absorptivities at least overlapping the ranges recited in claims 2-3 and 18-19. Furthermore, since the base stocks of Holtzer meet the render obvious base stocks having the claimed properties, they are also considered to have improved low temperature performance as recited in claims 43-48, and a specific viscosity by ASTM D4684 at least overlapping the range recited in claim 29.
With respect to ii), as discussed above, Holtzer discloses that the feed stock can include the vacuum gas oil recited in claims 12, 31, 39, and 45, and in paragraph 52 discloses that the feedstocks can also include coker oils. As discussed above, case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to one of ordinary skill in the art to combine the vacuum gas oil and coker oil feedstocks of Holtzer, meeting the limitations of claims 12, 31, 39, and 45.
In light of the above, claims 1-10, 12-29, 31-37, 39-43, and 45-48 are rendered obvious by Holtzer.

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive regarding the rejection over Holtzer. Applicant argues that Holtzer does not teach base stocks produced from a feedstock which is a vacuum gas oil feed having a solvent dewaxed oil feed viscosity index of from 20 to 45. First, it is noted that this limitation is only present in amended claim 1 and its dependent claims; independent claims 17, 37, and 43 do not contain this limitation, and claims 30-31, 38-39, and 44-45 have been canceled or amended to remove any recitation of such a vacuum gas oil feed. Applicant’s argument on this point is therefore only applicable to claim 1 and its dependent claims. As noted in the rejection, the limitation regarding the viscosity index of the vacuum gas oil feed is a product-by-process limitation. As discussed in the rejection, the base stocks of Holtzer meet the limitations of the claimed base stocks, and the feedstocks from which the base stocks are prepared can include vacuum gas oils; in the absence of evidence to the contrary, the base stocks of Holtzer are therefore .
Applicant argues that Holtzer does not teach base stocks having the same properties as the claimed base stocks. As discussed in the rejection, Holtzer discloses base stocks having the saturates content, absorptivities, and kinematic viscosities of the compositions of claims 1, 17, 37, and 43, and since Holtzer discloses in paragraphs 52-131 and figures 1-3 that the Group II base stocks are produced by the method described in paragraphs 103-174 of the specification of the current application, and paragraphs 52 of Holtzer and paragraph 103 of the current application disclose that the feedstocks can be the same. It is therefore the examiner’s position that the Group II base stocks of Holtzer will have a cycloparaffin performance ratio at least overlapping the ranges recited in claims 1, 4, 17, 20, 37, and 43, cycloparaffinic and naphthenoaromatic concentrations at least overlapping the ranges recited in claims 5-8 and 21-24, branching parameters at least overlapping the ranges recited in claims 9-10 and 25-26, and absorptivities at least overlapping the ranges recited in claims 2-3 and 18-19. Furthermore, since the base stocks of Holtzer meet the render obvious base stocks having the claimed properties, they are also considered to have improved low temperature performance as recited in claims 43-48, and a specific viscosity by ASTM D4684 at least overlapping the range recited in claim 29. Applicant has not presented evidence or reasoning to the contrary. Holtzer therefore renders obvious the base stocks of the currently presented claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771